United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Drexel Hill, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1625
Issued: September 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 26, 2012 appellant, through his attorney, filed a timely appeal from a July 17,
2012 schedule award decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than 18 percent impairment to the right lower
extremity and 20 percent impairment to the left lower extremity for which he received schedule
awards.
On appeal, appellant’s attorney requests that the impairment ratings provided by
appellant’s physicians be given the weight of medical opinion.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board with respect to the denial of appellant’s
request for authorization of surgery.2 In a March 9, 2006 decision, the Board affirmed an
August 18, 2005 OWCP decision denying appellant’s request for authorization of disc
replacement surgery. The facts and the circumstances of the case as set forth in the Board’s prior
decision are incorporated herein by reference.3
On July 21, 2005 appellant filed a claim for a schedule award.
In a November 8, 2007 medical report, Dr. Ronald B. Greene, a Board-certified
orthopedic surgeon serving as an impartial medical examiner,4 advised that under the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) appellant had 72 percent impairment to the right lower extremity
which represented a 29 percent whole person impairment. He further advised that appellant had
69 percent impairment to the left lower extremity which represented a 28 percent whole person
impairment.
On December 28, 2007 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical record. He determined that based on the fifth
edition of the A.M.A., Guides appellant had 18 percent impairment to the right leg and 10
percent impairment to the left leg. Dr. Berman concluded that appellant reached maximum
medical improvement on November 8, 2007.
In a February 7, 2008 decision, OWCP granted appellant schedule awards for 18 percent
impairment to the right lower extremity and 10 percent impairment to the left lower extremity.
Dr. Berman’s opinion on permanent impairment was recorded determinative weight.
By letter dated March 13, 2008, appellant, through his attorney, requested
reconsideration.
In a February 27, 2008 report, Dr. Kenneth B. Subin, Board-certified in occupational
medicine, reviewed the medical record. Under the fifth edition of the A.M.A., Guides, he
determined that appellant had a class 2 impairment due to his right lower extremity vascular
condition. Dr. Subin also had 20 percent impairment to the right lower extremity due to the
impact that standing while working as a crossing guard had on his vascular condition and the
prophylactic treatment regimen of Coumadin for this condition.
2

Docket No. 05-1772 (issued March 9, 2006).

3

OWCP accepted that on September 8, 1998 appellant, then a 46-year-old letter carrier, sustained a lumbosacral
strain, displacement of the intervertebral disc, an aggravation of lumbar degenerative disc disease, phlebitis,
thrombophlebitis and a single episode of major depression as a result of lifting his mail satchel. It authorized an
intradiscal electrothermal (IDET) procedure which was performed on July 29, 2002. On October 20, 2004 appellant
retired from the employing establishment on disability.
4

The Board notes that Dr. Greene was the second impartial medical examiner selected to resolve a conflict in the
medical opinion evidence regarding the extent of permanent impairment to appellant’s right and left lower
extremities due to his accepted lumbar disc and deep vein thrombophlebitis (DVT) conditions.

2

On May 4, 2008 Dr. Berman reviewed the medical record, including Dr. Subin’s
February 27, 2008 report. He noted that Dr. Subin reviewed the medical records but did not
examine appellant. Dr. Subin’s comments and conclusions were not based on an examination of
appellant. He also incorrectly determined that appellant had a class 2 impairment of the right
lower extremity as he misquoted the requirements for this class of impairment. Dr. Berman
recommended a second opinion evaluation because it had been several years since appellant had
undergone an examination. He concluded that his rating as to the extent of appellant’s bilateral
lower extremity impairment and date of maximum medical improvement were unchanged.
In a June 3, 2008 decision, OWCP denied modification of the February 7, 2008 decision
based on Dr. Berman’s May 4, 2008 opinion.
By letter dated February 17, 2012, appellant’s attorney requested reconsideration.
In an October 10, 2011 report, Dr. Arthur F. Becan, an orthopedic surgeon, reviewed a
history of the accepted employment-related injuries and appellant’s medical treatment, family
and social background. He noted complaints regarding daily and constant lumbar spine pain and
stiffness. Appellant had numbness, tingling and radiating pain in both hips and groin. He also
had difficulties performing his daily activities. Appellant rated his lumbar pain as 7 to 9 on a
scale of 1 to 10. On physical examination, Dr. Becan found that appellant ambulated with a
markedly guarded and anatalgic gait. Appellant also used a cane for ambulation. He was unable
to perform either calcaneal or eqinus gait.
On examination of the lumbar spine, Dr. Becan reported diminished range of motion.
There was pitting edema of the left ankle and left pretibial region extending to the left knee.
There were no deficits on sensory examination. Dr. Becan diagnosed degenerated and herniated
lumbosacral discs at L3-4, L4-5 and L5-S1. Appellant was status post interventional pain
management with multiple epidural steroid injections to the lumbar spine. He was also status
post lumbar laminectomy with excision of L3-4, L4-5 and L5-S1 discs and insertion of artificial
discs in 2004. Appellant had failed artificial discs at L3-4 and L4-5 and was status post removal
of these discs with lumbar fusion using spinal instrumentation, pedicle screws and bars from L34 and L4-5. He was status post an IDET procedure, insertion of a spinal cord stimulator,
bilateral DVT and pulmonary emboli. Appellant had failed low back syndrome. He also had
radiculopathy at L4, L5 and S1.
Using Table 16-12 on page 535 of the sixth edition of the A.M.A., Guides, Dr. Becan
identified the diagnosis as class 2 sciatica and found a class 1 mild motor deficit in the right
quadriceps with regard to the right lower extremity.5 After applying grade modifiers for
functional history and clinical studies,6 he determined that appellant had 32 percent permanent
impairment to the right lower extremity. Regarding the left lower extremity, Dr. Becan also
identified a class 2 sciatica diagnosis. Appellant had a class 2 moderate motor deficit in the left
quadriceps under Table 16-12. After applying grade modifiers for functional history and clinical
studies, Dr. Becan determined that appellant had 38 percent permanent impairment to the left
5

A.M.A., Guides 535, Table 16-12.

6

Id. at 516, 519, Table 16-6, Table 16-8, respectively.

3

lower extremity. He concluded that appellant reached maximum medical improvement on the
date of his examination.
In a December 30, 2011 report, Dr. Leon H. Waller, a Board-certified internist, listed a
history of the accepted employment injuries and appellant’s medical treatment, social and family
background. On physical examination he reported essentially normal findings with the exception
of 3+ edema of the left leg extending above the knee, 2+ edema of the right leg to just below the
knee, stasis changes to both legs consistent with chronic edema, diminished pulses at +1/+4 at
the posterior tibial, dorsalis, pedis, popliteal and radial pulses. Dr. Becan diagnosed a
September 8, 1998 occupational low back injury and postthrombotic syndrome of both legs
secondary to bilateral DVT. Appellant was status post bilateral DVT due to immobility from the
occupationally-induced back injury and insertion of the interior vena cava Greenfields filter and
pulmonary emobili. Dr. Waller advised that appellant had a class 2 impairment under the table
for evaluation of thrombotic disorders in the sixth edition of the A.M.A., Guides because he
suffered more than one thrombotic event. He further advised that due to appellant’s need for
daily diuretic therapy to reduce swelling in his legs and his clinical symptoms of pain and
swelling after 30 minutes of standing, appellant had 20 percent whole person impairment of the
right leg and 25 percent whole person impairment of the left leg. Dr. Waller concluded that
appellant had 45 percent total disability due to the described occupational injury.
On March 9, 2012 Dr. Morley Slutsky, Board-certified in occupational medicine and an
OWCP medical adviser, reviewed the medical record. He determined that under Table 4-12 on
page 69 of the sixth edition of the A.M.A., Guides, appellant had 17 percent impairment to the
right lower extremity and 20 percent impairment to the left lower extremity due to his accepted
employment-related phlebitis and thrombophlebitis. Appellant reached maximum medical
improvement on December 30, 2011. Dr. Slutsky stated that the table used by Dr. Waller, which
he assumed was Table 9-12 on page 208 of the sixth edition of the A.M.A., Guides, did not
provide for individual lower extremity ratings and resulted in whole person impairment. He also
stated that the examination did not reflect impairment ratings for a lumbosacral sprain or
displacement of the lumbar intervertebral disc.
On March 21, 2012 OWCP requested that Dr. Slutsky review Dr. Becan’s October 10,
2011 report. On March 21, 2012 Dr. Slutsky recommended a second opinion due to the
significant discrepancies between Dr. Becan’s findings or examination and those of other
physicians of record as to whether appellant had any motor and sensory deficits related to his
lumbar or thrombophlebitis condition which was necessary to determine the extent of any
bilateral lower extremity impairment. While Dr. Becan stated that he rated impairment using the
sixth edition of the A.M.A., Guides, OWCP used The Guides Newsletter July/August 2009 and
some parts of the A.M.A., Guides to calculate lower extremity impairment ratings of the low
back. Dr. Slutsky advised that it appeared Dr. Becan only used the sixth edition of the A.M.A.,
Guides for his calculations.
By letter dated April 17, 2012, OWCP referred appellant to Dr. Robert A. Smith, a
Board-certified orthopedic surgeon, for a second opinion. In a May 24, 2012 report, Dr. Smith
reviewed a history of the accepted employment-related injuries and appellant’s medical
treatment. His chief complaints included chronic back and leg pain with swelling of the legs due
to chronic DVT. Dr. Smith reported essentially normal findings on physical examination with

4

the exception of limited active range of motion of the lumbar spine due to a fusion and
complaints of pain although there was no spasm or rigidity during these maneuvers. He found
normal findings on neurologic examination. Appellant’s left leg was significantly swollen
compared to the right side which showed a sign of chronic venous insufficiency and DVT.
Dr. Smith diagnosed chronic DVT in both legs. Under the sixth edition of the A.M.A., Guides,
he determined that appellant had a class 2 impairment with a default rating of 17 percent.
Dr. Smith assessed functional history and physical examination modifiers of two each on the
right side which resulted in a net modifier of 0 percent and represented a total 17 percent
impairment to the right lower extremity. Regarding the left lower extremity, Dr. Smith
determined that appellant also had a class 2 impairment with a default rating of 17. Due to
additional swelling on the left side, the physical examination modifier was three and the
functional history modifier was two. This resulted in a +1 net modifier which required
movement to the right of the column and resulted in 20 percent impairment to the left lower
extremity.
On June 5, 2012 Dr. Berman reviewed the medical record. He noted Dr. Smith’s finding
that appellant’s lumbar spine had limited motion and there was no focal reflex or motor deficit.
Dr. Berman also noted the finding that appellant’s left leg was significantly swollen compared to
the right side and that both sides showed chronic venous insufficiency and DVT. He determined
that, under Table 9-12, Criteria for Rating Impairment due to Thrombotic Disorders, on page
2087 of the sixth edition of the A.M.A., Guides, appellant had a class 2 impairment with a default
value of 17 percent which was defined as, having more than one prior thrombotic event, none in
the prior year. Dr. Berman applied the grade modifiers to the net adjustment formula for a net
adjustment of zero, which resulted in 17 percent impairment to the right lower extremity. He
advised that a class 2 impairment was also applicable to the left side. Dr. Berman assessed a
grade 3 modifier with a +1 net modifier, which resulted in 20 percent impairment to the left
lower extremity. Based on the prior schedule awards, he advised that there was no increase on
the right side and there was an increase of 10 percent impairment on the left side. Dr. Berman
concluded that appellant reached maximum medical improvement on May 2, 2012.
In a July 17, 2012 decision, OWCP granted appellant a schedule award for an additional
10 percent impairment to the left lower extremity based on Dr. Berman’s June 5, 2012 opinion.
Appellant was not entitled to an additional schedule award for impairment to the right lower
extremity. OWCP noted that the previous schedule award for 18 percent impairment to the right
lower extremity and 10 percent impairment to the left lower extremity had already been paid.
LEGAL PRECEDENT
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
7

The Board notes that it appears that Dr. Berman inadvertently stated that Table 9-12 was on page 28 rather than
page 208 as his findings correspond to the values listed in Table 9-12 on page 208.
8

5 U.S.C. §§ 8101-8193, 8107

9

20 C.F.R. § 10.404.

5

loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.10
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).11
The lower extremity chapter of the A.M.A., Guides states that vascular conditions are
rated in accordance with section 4.8 of the A.M.A., Guides Vascular Diseases Affecting the
Extremities, and may be combined with diagnosis-based impairments using the Combined
Values Chart.12
Section 9.6 Thrombotic Disorders states that impairment is based on both the thrombotic
disorder itself and the impact of the thrombosis that have occurred on a particular affected body
system. This includes the degree of injury to the end-organ, such as the lungs, heart, brain,
kidney and extremities from thrombosis and on how the disorder affects the individual’s capacity
to perform the activities of daily living. The A.M.A., Guides state, “Regardless of the system
involved, the rating that results due to the sequelae of thrombotic disease should be combined
with the impairment from the thrombotic disease itself (to which is added five percent for the use
of anticoagulants, if appropriate, before combining) using the Combined Values Chart in the
Appendix.”13
ANALYSIS
OWCP accepted appellant’s claim for lumbosacral strain, displacement of the
intervertebral disc, aggravation of lumbar degenerative disc disease, phlebitis and
thrombrophlebitis due to factors of his federal employment. On July 20, 2002 appellant
underwent an IDET procedure. He received schedule awards compensating him for a total right
lower extremity impairment of 18 percent and total left lower extremity impairment of 20
percent.

10

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
11

A.M.A., Guides 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

12

A.M.A., Guides 497.

13

Id. at 206-8, section 9.6 Thrombotic Disorders.

6

Dr. Smith, an OWCP referral physician, examined appellant on May 24, 2012 and
described appellant’s continued back and leg pain with swelling of the legs due to chronic DVT.
He utilized what appears to be Table 9-12 on page 208 of the sixth edition of the A.M.A., Guides
to rate appellant’s chronic DVT as a class 2 impairment with a default rating of 17 percent of the
right lower extremity. Dr. Smith determined that appellant had functional history and physical
examination modifiers of 2 each which resulted in a net modifier of 0 percent and represented a
total 17 percent impairment of the right lower extremity. He also rated appellant’s chronic DVT
of the left lower extremity as a class 2 impairment with a default rating of 17 percent
impairment. Dr. Smith found a physical examination modifier of three and a functional history
modifier of two due to additional swelling on the left side. This resulted in a +1 net modifier
which required movement to the right of the column and resulted in 20 percent impairment of the
left lower extremity.
On June 5, 2012 Dr. Berman, an OWCP medical adviser, reviewed the medical record,
including Dr. Smith’s findings, and utilized Table 9-12, of the sixth edition of the A.M.A.,
Guides to determine that appellant had a class 2 impairment with a default value of 17 percent
which was defined as, having more than one prior thrombotic event, none in the prior year. He
applied the grade modifiers to the net adjustment formula for a net adjustment of zero, which
resulted in 17 percent impairment to the right lower extremity. Dr. Berman advised that a class 2
impairment was also applicable to the left side. He applied the grade modifiers to the net
adjustment formula for a +1 net modifier, which resulted in 20 percent impairment to the left
lower extremity. Based on appellant’s prior schedule awards, Dr. Berman concluded that there
was no increase on the right side and there was an increase of 10 percent impairment on the left
side.
The Board finds that this case is not in posture for a decision. The medical evidence did
not address appellant’s DVT of the bilateral lower extremities under Chapter 4 of the A.M.A.,
Guides. As noted, the A.M.A., Guides indicate that vascular conditions of the lower extremities
are rated under section 4.8.14 Table 4-12 sets forth the criteria for rating impairment of a lower
extremity due to peripheral vascular disease.15 Neither Dr. Smith nor OWCP’s medical adviser
addressed this in rating permanent impairment. The section of the A.M.A., Guides addressing
thrombotic disorders states that both the disorder and the impact of the disorder on the end
system, including the extremities should be rated.16 As Dr. Smith and OWCP’s medical adviser
failed to apply the Chapter 4 rating impairment, their reports are of diminished probative medical
value.
As the medical evidence of record does not fully comport with the A.M.A., Guides or
provide a complete analysis of appellant’s bilateral lower extremity impairment, the Board finds
that the case is not in posture for decision. The case will be remanded to OWCP for additional
development of the medical evidence on the extent of impairment of appellant’s bilateral lower
14

See A.M.A., Guides 68.

15

Id. at 69.

16

Id. at 207, section 9.6c Criteria for Rating Permanent Impairment due to Thrombotic Disorders; see e.g., R.W.,
Docket No. 12-1627 (issued April 2, 2013).

7

extremities in accordance with the sixth edition of the A.M.A., Guides to be followed by a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of appellant’s
bilateral lower extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

